MEMORANDUM**
Nancy Johnson, a California state prisoner on parole, appeals pro se the judgment dismissing her 42 U.S.C. § 1983 civil *689rights action alleging deliberate indifference to serious medical needs. We dismiss for lack of jurisdiction.
Because Johnson filed her notice of appeal on November 23, 2003, over a year after the district court’s November 8, 2002 judgment dismissing her action for failure to comply with a court order, we lack jurisdiction to review the judgment. See Fed. RApp. P. 4(a)(1)(A) (in civil cases the notice of appeal must be filed within thirty days after entry of judgment); Kennedy v. Applause, Inc., 90 F.3d 1477, 1482 (9th Cir.1996) (requirement is “mandatory and jurisdictional”).
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.